Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 27, 2021

The Court of Appeals hereby passes the following order:

A21A1055. MICHAEL R. BARBOUR, JR. v. SUMANDEEP SANGHA et al.

      In this medical malpractice, the trial court denied plaintiff Michael Barbour’s
motion for entry of default judgment against defendant Dr. Sumandeep Sangha and
found that the motion lacked substantial justification such that an award of attorney
fees under OCGA § 9-15-14 (b) was warranted. Barbour appealed, and this Court
affirmed the denial of his motion for entry of default judgment but vacated the trial
court’s finding that Barbour was liable for fees under OCGA § 9-15-14 (b) and
remanded for further proceedings. Barbour v. Sangha, 346 Ga. App. 13 (815 SE2d
228) (2018). On remand and after an evidentiary hearing, the trial court awarded
Sangha attorney fees pursuant to OCGA § 9-15-14 (b). Barbour then filed this direct
appeal. We, however, lack jurisdiction.
      Appeals from orders granting or denying attorney fees and litigation expenses
under OCGA § 9-15-14 must be made by discretionary application, not direct appeal.
See OCGA § 5-6-35 (a) (10). Barbour’s failure to comply with the discretionary
review procedure deprives us of jurisdiction over this appeal. See Jones v. Padgett,
186 Ga. App. 362, 363 (2) (367 SE2d 88) (1988); see also Capricorn Systems v.
Godavarthy, 253 Ga. App. 840, 841 (560 SE2d 730) (2002). Accordingly, this appeal
is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 04/27/2021
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


     , Clerk.